advising him of alternative pleas; and (4) counsel advised him to plead
                               guilty even though there was a defense to his case and he had a conflict
                               with counsel.
                                                       After the imposition of a sentence, the district court will allow
                                the withdrawal of a guilty plea only to correct a manifest injustice. NRS
                                176.165. "A guilty plea will be considered properly accepted if the trial
                                court sufficiently canvassed the defendant to determine whether the
                                defendant knowingly and intelligently entered into the plea."                   Baal v.
                                State, 106 Nev. 69, 72, 787 P.2d 391, 394 (1990). A guilty plea is
                                presumptively valid, and appellant carries the burden of establishing that
                                his plea was not entered knowingly and intelligently.                  See Hubbard v.
                                State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994). This court will not
                                reverse a district court's determination concerning the validity of a plea
                                absent a clear abuse of discretion. Id. We conclude that Julian has failed
                                to meet his burden of establishing that his plea was entered involuntarily
                                and unknowingly or that a manifest injustice entitles him to relief.
                                                       Based upon the district court's observations during the plea
                                canvass, Julian's responses, and counsel's testimony, the district court
                                found that when he pleaded guilty, Julian was not suffering from any
                                mental illness. Rather, the district court determined that there was no
                                evidence in the record to support Julian's claim that he had a diagnosed
                                mental illness, save for Julian's own pronouncement. Considering
                                counsel's testimony and a letter from Dr. Martha Mahaffey, the district
                                court further found that Julian was malingering during the period
                                between his arrest and his entry of plea. Additionally our review of the
                                record on appeal reveals that Julian initiated the change of plea and that
                                he was thoroughly canvassed by the district court, specifically concerning

     SUPREME COURT
            OF
         NEVADA
                                                                                 2
    (0) 1947A


'4EDINIIIIIIMMENIIIIIIMMPA I PEWASTr.:P 'TT - • 'i,KM6e6i;--
                any possible side effects of his medication and any possible "voices"
                affecting his decision-making process.
                             With regard to Julian's claims about counsel, the district court
                found that, based upon the testimony at the hearing, the competency
                reports, and the grand jury transcript, a plea of guilty but mentally ill or a
                defense of insanity was not available to Julian. The district court further
                found that counsel extended considerable effort to obtain the best possible
                offer from the prosecutor and that it was Julian who rejected a joint
                sentencing recommendation and who wanted to take his chances with a
                free-to-argue sentencing. The record does not demonstrate any conflict of
                interest between Julian and his counsel, only that Julian filed a request
                for a new attorney because his had called him a coward.
                             Having reviewed the record and for the reasons set forth
                above, we conclude that the district court did not abuse its discretion in
                denying Julian's post-conviction motion to withdraw his guilty plea.
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                           ibbons


                              Ae--s        ,J.
                Douglas                                     Saitta

                cc: Hon. Connie J. Steinheimer, District Judge
                     Story Law Group
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A


                welegra-zw-mmArang,,,,